El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
La acusación contra el apelante fué presentada por el fiscal en la corte inferior el 6 de mayo de 1926 y el juicio *854fue señalado para el 22 de septiembre del mismo año, ha-biendo transcurrido entre ambas fechas más de ciento veinte días, por cuyo motivo el apelante solicitó en la corte inferior que su causa fuese sobreseída. El fiscal se opuso a esa petición manifestando que la corte estuvo constante-mente ocupada desde la fecha del ingreso de esta causa hasta el mes de junio en el despacho de asuntos crimina-les;' que en los primeros días de junio se suspendieron los casos porque no había fondos para pagar testigos y demás gastos; que julio y agosto fueron las vacaciones del tribunal e inmediatamente que la corte abrió sus sesiones en sep-tiembre ha estado ocupada constantemente en el despacho de asuntos criminales, habiendo sido el señalado para el juicio en esta causa uno de los días en que ha tenido oportunidad para celebrar este caso. La corte declaró sin lugar la petición del acusado y celebrado el juicio dictó sentencia contra el acusado, quien en su apelación contra ella alega ser errónea esa resolución de la corte.
Dispone el artículo 448 No. 29 del Código de Enjuicia-miento Criminal que, a menos que exista justa causa con-traria, el tribunal decretará el sobreseimiento del proceso cuando un acusado, cuyo juicio no haya sido transferido a petición suya, no sea sometido a juicio en el término de ciento veinte días, a contar desde la presentación de la acusación. De modo que para destruir el derecho de un acusado a que se sobresea su causa cuando no es sometido a juicio dentro de los ciento veinte días siguientes a la presentación de la acusación contra él formulada debe existir una justa causa en contrario, justa causa que debe ser probada por el fiscal a satisfacción de la corte. En este caso no existió prueba alguna que justificara la resolución de la corte negando el sobreseimiento porque la simple manifestación del fiscal de haber existido determinadas circunstancias que según él excusaban la dilación en la celebración del juicio, no es prueba de que ellas existieran.
*855La sentencia apelada debe ser revocada y decretarse el sobreseimiento de esta causa.
Los Jneces Sres. Presidente del Toro y Asociado Hutchison están conformes con la sentencia.